—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). He contends that County Court erred in denying his motion to preclude the identification testimony of an undercover police officer who purchased cocaine from him dur*944ing a “buy-bust” operation because the People’s CPL 710.30 notice was insufficient. We disagree. The showup identification by the officer within five minutes after the cocaine buy was “merely confirmatory and, therefore, not subject to CPL 710.30 requirements” (People v Benitez, 221 AD2d 965, 966, lv denied 87 NY2d 970; see also, People v Wharton, 74 NY2d 921, 922-923). (Appeal from Judgment of Monroe County Court, Egan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Hurlbutt, Scudder, Burns and Lawton, JJ.